Hill, J.
The petition as amended is not subject to demurrer on the ground that (a) it is duplicitous; or that (b) the agent alleged to have perpetrated the fraud upon plaintiff was “a mere special agent,” or that (e) the allegations of the petition are not sufficient to support the charge of fraud. The court did not err in overruling the demurrer to the petition. See, as to declarations of a “special agent,” Williams v. Kelsey, 6 Ga. 365, 373. As to allegations of fraud in shortage of land, Leyden v. Hickman, 75 Ga. 684; Seymore v. Rice, 94 Ga. 183 (21 S. E. 293). Judgment affirmed.

All the Justices concur.

Paul Donehoo, for plaintiff in error.